Citation Nr: 0603775	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for myositis ossificans of 
the left distal thigh, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active duty from July 1972 to August 
1975.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Regional Office (RO) of the Department of 
Veteran Affairs (VA) in New Orleans, Louisiana that denied an 
evaluation in excess of 20 percent for a left distal thigh 
disability.

In January 2004, the RO issued a rating decision in which the 
appellant's claims of entitlement to right and left leg 
conditions, including varicose veins, secondary to the thigh 
disability were denied, as well as his claims for service 
connection for excision of a thymic cyst, left ear hearing 
loss and post-traumatic stress disorder (PTSD).  Because the 
appellant has apparently neither initiated nor completed the 
procedural steps necessary for an appeal on any one of these 
issues, the Board has not included them in its consideration 
of the claim on appeal.


FINDINGS OF FACT

1.  The appellant's left distal thigh disability is currently 
manifested by a small calcified spur on the left distal 
medial femur, range of motion from 5 to 150 degrees, a normal 
gait, no wasting of the quadriceps, no effusion and no 
subluxation or instability.

2.  The left distal thigh disability does not present an 
unusual or exceptional disability picture.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the left distal thigh disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003-5024, 5256, 5257, 5258, 5259, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claim by 
correspondence dated in July 2002, and in the May 2003 
Statement of the Case (SOC), in which he was informed of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  In addition, in the May 2003 SOC, the appellant was 
provided with the text of 38 C.F.R. § 3.159.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's increased rating claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice, if any, under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an examination for 
compensation purposes.  VA treatment records were obtained 
and associated with the claims file.  The appellant was 
supplied with the text of 38 C.F.R. § 3.159 in the May 2003 
SOC.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist or notify that is 
unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim addressed below have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to the veteran are to be avoided).  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.




When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part that becomes disabled on use 
must be regarded as seriously disabled.  A little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The United States Court of 
Appeals for Veterans Claims (Court) has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact that are diseased.  38 C.F.R. 
§ 4.59.
The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).

The appellant underwent a VA medical examination in July 
2002; he complained of some aching in his left thigh as well 
as weakness and frequent discomfort.  On physical 
examination, the appellant displayed a normal gait.  There 
was no effusion of the left knee.  The knee was stable.  
There was no wasting of the quadriceps.  The range of motion 
of the knee was from five to 150 degrees.  Radiographic 
examination revealed that there was a small calcified spur on 
the left distal medical femur.  The examiner concluded that 
the appellant had minimal symptomatology and minimal 
disability from the myositis ossificans of the left distal 
thigh.

Review of the appellant's VA treatment records dated between 
July 2002 and January 2003 reveals that the appellant was 
able to ambulate without difficulty in July 2002.  He also 
demonstrated normal bilateral lower extremity strength.  When 
the appellant underwent a VA hospital admission physical 
examination that same month, he did not complain of any left 
distal thigh or left knee problems.  On physical examination, 
no deformities other than varicose veins were observed in the 
lower extremities.  In January 2003, the appellant was noted 
as having full range of motion of both lower extremities.  He 
also was able to ambulate with crutches putting his weight on 
his left leg after undergoing right leg surgery.

The appellant has been rated as 20 percent disabled due to 
his left distal thigh myositis ossificans.  He has been rated 
under Diagnostic Code 5260 and the 20 percent evaluation has 
been in effect since August 1977.  

There is no specific Diagnostic Code for myositis ossificans 
of the left distal thigh, but the closest joint affected by 
that condition is the knee joint.  The applicable regulations 
contain a number of schedular provisions relating to the knee 
joint.  Diagnostic Code 5256 provides that favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Where there is recurrent subluxation, 
lateral instability or other impairment of a knee, a 10 
percent evaluation may be assigned where the disability is 
slight; 20 percent for moderate disability; and a maximum 30 
percent disability evaluation is warranted for severe 
impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  (38 C.F.R. § 4.71, Plate II shows 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion).

The appellant does not have ankylosis of his left knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examinations showed minimal loss of extension and 
no loss of flexion.  There is no objective clinical evidence 
of dislocated cartilage, with frequent episodes of "locking," 
and left knee effusion.  Therefore, Diagnostic Code 5258 is 
not for application.

While the appellant has stated that his left knee feels like 
it gives way, there is no recent medical evidence of 
recurrent subluxation or lateral instability of the left 
knee.  There have been no recent complaints of or treatment 
for left knee symptomatology.  With regard to incoordination 
or interference with standing or weightbearing, the appellant 
has been noted to have a normal gait.  The left lower 
extremity was able to support the appellant when he was on 
crutches from his January 2003 right leg operation.  The 
Board does note that the appellant's left knee x-ray in July 
2002 revealed a small calcified spur of the left distal 
medial femur.  The Board also notes that the appellant has 
made consistent complaints of thigh pain.  

Other factors to consider are pain and the degree of 
limitation of motion, which in this case is to 5 degrees of 
extension at worst on examination.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no weakness has been 
clinically demonstrated and there is no clinical evidence of 
any muscle spasm.  Objective medical evidence has shown 
findings of slight limitation of motion and a small calcified 
spur.

It appears from the rating actions that the current rating of 
20 percent contemplates limitation of motion with complaints 
of pain.  Consideration has been given to assigning a 
separate rating for other function impairment, per VAOPGCPREC 
23-97.  See 62 Fed. Reg. 63604 (1997).  In this case, the 
medical evidence does not now demonstrate locking, 
instability, recurrent subluxation, or other manifestation 
that would warrant a separate 10 percent rating.  Thus, the 
assigned 20 percent rating is based on the functional 
limitations described in the absence of instability and 
subluxation.  Without such additional and separate 
disability, a separate or higher rating is not in order.  
Consideration has also been given to 38 C.F.R. §§ 4.40-4.59.  
The type of functional impairment contemplated therein has 
not been shown.  As noted above, the appellant currently has 
minimal symptomatology.  Even after testing for pain, 
weakness, fatigability, and incoordination, the veteran's 
motion was no worse than five degrees of extension.  
Consequently, even when taking into account the pain the 
veteran experiences, his functional loss does not equate to 
limitation of motion worse than 80 degrees of flexion.  This 
does not provide a basis for concluding that an increased 
rating is warranted due to functional losses.  As such, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide a basis 
for a higher or separate compensable evaluation.

The current 20 percent rating has been in effect for more 
than twenty years and is apparently assigned based on the 
limitation of motion and complaints of pain that are 
evidenced.  No recurrent subluxation or instability is 
currently demonstrated.  While there is radiographic evidence 
of a calcified spur, a separate rating would not be warranted 
in this case because the limitation of motion has already 
been considered in the rating assigned.

The appellant has indicated that he should be rated as more 
than 20 percent disabled for his left distal thigh disability 
due to his symptomatology.  However, while the appellant is 
competent to report that which can be described by a 
medically untrained layperson, his contention is not 
sufficient as to matters requiring clinical medical evidence 
that must be applied to VA's rating schedule.  Massey v. 
Brown, 7 Vet. App. 204 (1994) (VA must apply the rating 
schedule in the evaluation of service-connected disorders); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The VA medical examination report indicates a relatively 
small loss of range of motion.  These clinical assessments 
are persuasive as to the appellant's degree of impairment due 
to his left distal thigh disability since they consider the 
overall industrial impairment due to his left distal thigh 
myositis ossificans.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 20 percent evaluation for the left 
distal thigh disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left distal thigh disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a distal thigh/knee disability, but the required 
manifestations have not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for his left distal thigh disability 
and he has not demonstrated any recent treatment for it.  The 
appellant has not offered any objective evidence of any 
symptoms due to the left distal thigh disability that would 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation of 30 
percent are not demonstrated in the evidence of record.  
Also, findings that would support the assignment of another 
separate, compensable evaluation have not been demonstrated.  
Since the preponderance of the evidence is against the 
allowance of an evaluation in excess of 20 percent for the 
appellant's left distal thigh disability, the benefit-of-the-
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
appellant's left distal thigh myositis ossificans disability 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


